92 F.3d 1206
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALLEMNORE COMMUNITY HOSPITAL, INC., d/b/a HumanaHospital-Tacoma and 83 named Plaintiffs,Alice Physicians & Surgeons Hospital, Inc. and 27 named Plaintiffs,Aiken Community Hospital, Inc. d/b/a Aiken Regional MedicalCenter and 54 named Plaintiffs, Plaintiffs-Appellants,andAccord Medical Management, Limited, d/b/a Nix Medical Centerand 47 named Plaintiffs, Plaintiffs-Appellants,andAllegheny General Hospital and 87 named Plaintiffs,Plaintiffs-Appellants,andMount Sinai Medical Center of Greater Miami, Inc., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
Nos. 95-5048, 95-5054, 95-5097, 95-5098, 95-5099 and 95-5108.
United States Court of Appeals, Federal Circuit.
July 9, 1996.

Before MAYER, LOURIE, and SCHALL, Circuit Judges:
JUDGMENT
PER CURIAM.


1
AFFIRMED.  See Fed.Cir.R. 36.